Case 1:05-md-01720-MKB-VMS Document 8630 Filed 08/16/21 Page 1 of 3 PageID #: 481460




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK


     IN RE PAYMENT CARD INTERCHANGE
     FEE AND MERCHANT DISCOUNT
                                                             MASTER FILE 05-MD-1720
     ANTITRUST LITIGATION


     This Document Relates To:
                                                             MOTION FOR APPOINTMENT OF
     Old Jericho Enterprise, Inc. et al. v. Visa, Inc.
                                                             INTERIM CLASS COUNSEL
     et al., No. 2:20-cv-02394 (E.D.N.Y.)
     (MKB)(VMS)




                                NOTICE OF MOTION AND MOTION
           TO ALL PARTIES AND THEIR ATTORNEY OF RECORD:

           PLEASE TAKE NOTICE that in the courtroom of the Honorable Margo K. Brodie of the

    United States District Court for the Eastern District of New York, located at 225 Cadman Plaza

    East, Brooklyn, New York 11201, Plaintiffs in Old Jericho Enterprise, Inc. v. Visa, Inc. will and

    hereby move the Court, pursuant to Federal Rule of Civil Procedure 23(g)(3), for an order

    appointing the law firm of Cohen Milstein Sellers & Toll PLLC as interim class counsel.

           The motion is based on this notice and motion; the accompanying memorandum of points

    and authorities in support of the motion; the concurrently filed declaration of Richard A. Koffman,

    with its exhibit; and the Proposed Order that accompanies this motion. The motion is supported

    by all Plaintiffs in this action and their counsel; Defendants take no position on the motion.




                                                         1
Case 1:05-md-01720-MKB-VMS Document 8630 Filed 08/16/21 Page 2 of 3 PageID #: 481461
Case 1:05-md-01720-MKB-VMS Document 8630 Filed 08/16/21 Page 3 of 3 PageID #: 481462




                                             Robert W. Cohen
                                             Mariko Taenaka
                                             LAW OFFICES OF ROBERT W.
                                             COHEN, P.C.
                                             1901 Avenue of the Stars, Suite 1900
                                             Los Angeles, CA 90067
                                             Tel: (310) 282-7586
                                             Fax: (310) 282-7589
                                             rwc@robertwcohenlaw.com

                                             Edward S. Zusman
                                             Kevin K. Eng
                                             MARKUN ZUSMAN FRENIERE
                                             COMPTON LLP
                                             465 California Street, Suite 500
                                             San Francisco, CA 94104
                                             Tel: (415) 438-4515
                                             Fax: (415) 434-4505
                                             ezusman@mzclaw.com

                                             David Song
                                             Tracey Kitzman
                                             SONG P.C.
                                             26 Broadway, Fl 8
                                             New York, NY 10004
                                             Tel: (212) 599-0700


                                             Attorneys for Plaintiffs




                                         3
